Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 1, 2013                                                                                          Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146721                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  In re Estate of TERRI A. SHOLBERG                                                                       David F. Viviano,
  _________________________________________                                                                           Justices


  DIANE K. SHOLBERG, as Personal
  Representative for the Estate of Terri A.
  Sholberg,
               Plaintiff-Appellant,
  v                                                                 SC: 146721
                                                                    COA: 307308
                                                                    Emmet CC: 10-002711-NI
  ROBERT TRUMAN and MARILYN TRUMAN,
           Defendants-Appellees,
  and
  DANIEL TRUMAN,
           Defendant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 15, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 1, 2013                         _________________________________________
           t0424                                                               Clerk